Exhibit 10.52

TELETRANSMISSION AGREEMENT-LINE OF CREDIT

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$7,000,000.00

   10-31-2007    10-31-2009    *******       D. L. W.    8779   

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

U.S. Auto Parts Network, Inc.

17150 S. Margay Avenue

Carson, CA 90746

     Lender:   

East West Bank

9300 Flair Drive

El Monte, CA 91731

 

 

 

This TELETRANSMISSION AGREEMENT-LINE OF CREDIT is attached to and by this
reference is made a part of the Change In Terms Agreement, dated October 31,
2007, and executed in connection with a loan or other financial accommodations
between EAST WEST BANK and U.S. Auto Parts Network, Inc.

The undersigned Borrower contemplates making loan advance requests and
applications for Lender to issue letters of credit and amendments, and
instructing Lender to accept discrepant documents, to effect payment under
letters of credit and collections and or finance import or export transactions.
Borrower recognizes that Lender customarily requires that such advance requests,
applications and instructions be completed and executed by Borrower on Lender’s
standard forms or approved formats and/or that original signed documents be
received.

Borrower, however, desires to apply and to instruct Lender, by means of
teletransmissions including but not limited to electronic mail, internet, telex,
telefax, facsimile and/or telecopy, to made loan advances, issue letters of
credit and amendments, to instruct Lender to accept discrepant documents, to
effect payment under letters of credit and collections and/or to finance import
or export transactions. Borrower agrees that Lender may act in accordance with
such electronically transmitted applications and instructions (“Electronic
Instructions”) on the terms and conditions herein provided.

1. Format. Borrower’s Electronic Instructions shall be sent to Lender only by
means of such teletransmission services in such format(s) as may be approved
from time to time by Lender in its sole discretion.

2. Security Procedures. Borrower shall provide to Lender, in writing and duly
signed by Borrower, any security, verification procedures reasonably requested
by Borrower. In addition, Lender may require additional procedures in its sole
discretion and Lender shall notify Borrower of any such additional procedures in
advance of their use (hereinafter referred to as “Security Procedures”).

3. Authority. Borrower hereby authorizes and instructs Lender to take all
actions requested in any and all Electronic Instructions and agrees that each
such Electronic Instruction shall be deemed originals and shall be deemed to
incorporate all of the terms and provisions of the Lender’s standard forms
and/or any such format(s) approved by Lender. Borrower recognizes and agrees
that it shall be obligated for any loan advance request and under any letters of
credit or amendment issued and or actions taken by Lender pursuant to Electronic
Instruction to the same extent as if such advance request, letter of credit or
amendment were issued and or actions taken by Lender pursuant to a Lender’s
standard form or Lender approved format(s) signed by Borrower.

4. Indemnity. Borrower agrees to indemnify and hold harmless Lender, its
officers, directors, employees and affiliates against any and all liability,
loss, cost, damages, attorneys’ fees and other expenses which Lender may incur
by reason of or in consequence of Lender’s actions in reliance upon and pursuant
to the information contained in any and all of the electronic Instructions
received by Lender and purported to be sent by Borrower or its representatives
or employees. In addition, the parties agree that Lender is not responsible for
checking electronic mail on a regular basis, and Borrower is advised to make
arrangements to assure electronic mail has been opened, and sent to a current
employee, and the employee is in the office. The parties agree that Lender shall
not be responsible for delays, errors or omissions resulting from malfunction of
equipment or lines or from other conditions beyond the control of Lender. The
parties further agree that Lender shall not be responsible for misuse or
wrongful access by Borrower’s representative and employees nor for any delay in
taking any actions requested by Borrower whether such delay is caused by
omission or instructions which Lender deems to be uncertain or unclear or
otherwise. Nothing contained herein shall be construed to relieve Lender from
responsibility for its own failure to observe the security Procedures or act in
good faith.

5. Verbal or Telephone Instructions. Borrower hereby authorizes the person
listed below (“Authorized Representatives”) to give verbal or telephonic
instructions in connection with Electronic Instructions. Lender assumes no
responsibility for ascertaining the authenticity of any representative or caller
giving such verbal or telephonic instruction except to the extent such
representative or caller identifies him/herself as an Authorized Representative.
Borrower agrees to indemnify and hold harmless and defend Lender from and
against any and all actions, claims, liability loss or expenses that may rise
out of or occur in connection with any action taken in reliance upon such verbal
or telephonic instructions.

6. Borrower’s Authority. Borrower hereby warrants and represents that Borrower
and the undersigned officer(s) of Borrower have full power and authority to
enter into this Agreement and that all corporate and/or legal actions necessary
in connection with Borrower’s execution and delivery of this Agreement have been
taken.

Borrower’s Authorized Representatives:

 

 

  

 

   (Print name)    (Signature)   

 

  

 

   (Print name)    (Signature)   

 

  

 

   (Print name)    (Signature)   

7. Follow-up Documents. Borrower agrees to mail each original loan advance
request or application and or amendment request for letters of credit
immediately following its facsimile transmission to East West Bank at 9300 Flair
Drive, El Monte, CA 91731, Attn: Loan Services Department. The mailed
application and or amendment must be clearly marked “Confirmation”. Minor
changes to instructions may be communicated to Lender by telephone. In such
case, confirming instructions detailing the changes must be sent by facsimile.
Acceptance of discrepancies must be sent by facsimile. Failure by Borrower to
follow these instructions does not diminish the provisions of this Agreement.



--------------------------------------------------------------------------------

  TELETRANSMISSION AGREEMENT-LINE OF CREDIT   Loan No: *******   (Continued)  
Page 2

 

 

 

 

THIS TELETRANSMISSION AGREEMENT-LINE OF CREDIT IS EXECUTED ON OCTOBER 31, 2007.

 

BORROWER: U.S. AUTO PARTS NETWORK, INC. By:  

/s/ Michael McClane

 

Michael McClane, Chief Financial Officer of U.S.

Auto Parts Network, Inc.

 

 

 

LASER PRO Lending, Ver. 5.38.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. - CA G:\APPS\EWBCFI\CFI\LPL\D20C.FC TR-1986
PR-3